 CONSTR. AND GENERAL LABORERS, LOCAL 452Construction and General Laborers Local Union No.452, Laborers International Union of North Ameri-ca, AFL-CIOandEasternNew YorkConstructionEmployers,Inc. and Local 78, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case 3-CD-368September27, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingthe filing of charges by EasternNew York Construc-tionEmployers,Inc.,on behalfofWade LupeConstructionCo., Inc.,herein called the Employer,alleging that the Respondent,Construction andGeneral Laborers Local UnionNo. 452, LaborersInternationalUnionof North America,AFL-CIO,'had violated Section 8(b)(4)(D) of the Act. A dulyscheduled hearing washeld in Albany, New York, onJune 29,1971, before Hearing Officer John H. Sauter,at which Local78, UnitedBrotherhood of Carpentersand Joiners of America2also appeared. All partiesappearing were afforded full opportunity to be heard,to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error.They are herebyaffirmed.Upon the entire record in this case,the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer, WadeLupe Construction Company, Inc., a New York Statecorporation, is engaged in building construction. Inthe conduct of its business operations, the Employerduring the past year purchased and transferredmaterials valued in excess of $50,000, to its construc-tion sites within New York State from States otherthan the State of New York. Accordingly, the partiesstipulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6) andiReferred to hereinafter as Laborers2Referred to hereinafter as Carpenters375(7) of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated, and we find, that Laborers isa labor organization within the meaning of Section2(5) of the Act. The Employer, however, refused toenter into the same stipulation with regard to theCarpenters. The record shows that Carpenters, amember of the Albany, Schenectady, Troy, andVicinity,District Council of Carpenters, engages incollective bargaining, processes grievances, and nego-tiates contracts on behalf of its members. According-ly,we find that Carpenters is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and FactsThe Employer is a member of Eastern New YorkConstruction Employers, Inc., the Charging Party.3 Itbegan construction of modern classroom facilities atRPI in Troy, New York, about November 1, 1970. OnMay 19, 1971, when the Employer was engaged in itsfirst foundation and wall construction, Project Super-intendent Stannardmet with the Laborers andCarpenters stewards. At this meeting, the stewardsdecided that the stripping of walls and foundationsshould be performed with a 50-50 composite crew oflaborers and carpenters, and the first stripping wasdone that day with such a crew. The next day,Carpenters Business Agent LaCrosse came to thejobsite and presented Stannard with a copy of a 1949Agreement between the Carpenters and LaborersInternationalswhich contained the Internationals'agreement that such stripping should be assigned tocarpenters.On the same day, Laborers BusinessAgent Probeck visited the job and told Stannard thatifthe Employer followed the 1949 Agreement hislaborers would leave the job. He also told Stannardthat the procedure agreed to by the stewards shouldbe continued since it had already been established.The next day, Stannard was given a copy of a 1969document which the Employer had received from theAssociation recommending various labor assign-ments. This document stated that stripping should beassigned to members of the Carpenters and Stannardfollowed this recommendation by assigning thesecond stripping to carpenters on May 24. On thatday, the Laborers steward told Stannard that iflaborerswere not going to do the stripping, theywould leave, and the laborers did leave the jobsite thatday. On one other occasion, when stripping was again9Referred to hereinafter as the Association.193 NLRB No. 57 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignedto carpenters, the laborers left the job. Allstripping since the first stripping has been done bymembers of the Carpenters.B.Work in DisputeThe work indispute involves the stripping of thewall and column forms into which concrete has beenpoured.Members ofthe Carpentersconstruct theforms by first nailingtwo-by-fourstoconcretefootings and nailingplywood to the two-by-fours. Theform is then braced and held together with metal snapties and clamps.After concreteispoured into theseforms and sets, the entire form has to be dismantled. Itis the dismantling or releasing of these forms-thestripping-which is the work in dispute.The strippingis accomplished by first taking off thesnap ties and clamps,and pullingthe plywood formsaway from the concrete.The task involvesthe use ofhammers,pinch bars,and otherprying tools. Afterthe form isstrippedand fallsawayfrom the concrete,laborers are used to clean the forms,remove the nails,and reoil themso that theycan be reused.Members ofthe Laborersare also used tocarrythe forms to thenext area on the jobsitefor reconstruction by thecarpenters.There isno disputewith regard to thecleaning,reoiling,and transporting of the forms.C.Contentions of the PartiesThe Charging Party contends that concrete formstripping should be done by the carpenters except forthe last stripping on the job,which it contends thelaborers should do,and urges that the scope of theaward include all locals in the Carpenters DistrictCouncil.The Carpenters takes the position that theEmployer's assignment is correct and that the ordershould be limited to the particular dispute in question.Laborers,however,argues that all stripping should beassigned on a 50-50 laborer-carpenter composite crewas it had been prior to 18 months ago and as it wasagreed to by the stewards.The Laborers also contendsthat the order should encompass those local unionjurisdictions for which Carpenters Business AgentLaCrosse serves as business agent.D.Applicability of theStatuteBefore theBoard may proceed witha determinationof a dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) hasbeen violated.The uncontradictedevidence disclosesthat on oraboutMay 20, 1971,after Project SuperintendentStannard had received instructionsfrom the Employ-er asto the workassignment,LaborersBusinessAgent Probeckvisited thejob andstated that if theEmployer followed that assignment his laborerswould leave the job.On May 24,1971,when thesecond stripping was assigned to carpenters,LaborersSteward Mone stated to Stannard,after checking withthe union hall, that if laborers were not assigned thestripping they were leaving.The laborers then left thejobsite for the rest of that day.In addition,about aweek later,laborers left the job when carpenters wereassigned stripping.On the record as a whole, andwithout ruling on the credibility of the testimony inissue, we are satisfied that there is reasonable cause tobelieve a violation of Section 8(b)(4)(D)has occurredand that the dispute is properly before the Board fordetermination.E.Merits of the DisputeSection 10(k) of the Actrequires that the Boardmake an affirmativeaward of the disputedwork aftergiving dueconsideration to various relevant factors.1.Certification and collective-bargainingagreementsAs there isno evidence that a Board certificationcovers the work in dispute, and as neither theLaborersnor the Carpenters contracts with theEmployer mention stripping,we find that thesefactors are not useful in making our determination.2.Employerand area practiceAlthough thereisno evidence in the record of theEmployer'spractice,the facts do show that the areapractice,since April 1969, has been to assign the workin dispute to carpenters.Prior to that time,strippingof concrete forms was assigned to a composite crew ofboth laborers and carpenters,but in the fall of 1968numerous disputes arose with respect to such assign-ments.For this reason a committee of generalcontractors who are members of the Eastern NewYork Construction Employers, primarily from Alba-ny, Troy,and Schenectady,met and decided that, onthe basis of efficiency and economy of operation andits recent area practice,stripping would be assigned tocarpenters,unless it was the last stripping on the job inwhich case that stripping would be assigned tolaborers.This decision was also in conformance witha 1949 Agreement between the Carpenters andLaborersInternationals. The Association issued a listof recommended work assignments which contained,among other things,the recommended assignment ofstrippingwork.The evidence shows that, since thattime,members of the Association make the assign-ment of stripping operations in accordance with theApril 1969 recommendations.With respect to theTroy area,the record shows that CONSTR. AND GENERAL LABORERS, LOCAL 452377in 1969 a dispute arose regarding concrete strippingon a project of another employer, but on the sameRPI campus. This dispute was submitted to theNational Joint Board for Jurisdictional Disputeswhich stated that the work should be assignedaccording to the 1949 Agreement referred tosupra.The Carpentersbusinessagent testified that since thattime almostall stripping in the Troy area has beendone by his members. The area practice, therefore, ofassigningstripping to carpenters while assigning thelast stripping on the job to laborers favors theEmployer's assignment.3.Skills, efficiency, and economyThe recordindicatesthat the actual stripping workis not difficult nor does it require any great measure ofskill, and, therefore, both groups of employees possessthe necessary skills to perform the work. With respectto efficiency and economy of operation, the recorddoes not disclosethe full range of the respective dutiesof laborers and carpenters, and therefore, there isinsufficientevidence to show whether this factorfavorseithergroup. Accordingly, we find that theresolutionof the dispute cannot rest on factors of skilland efficiency and economy of operation.ConclusionsHaving considered all pertinent factors presentherein,we conclude that employees who are repre-sented by the Carpenters are entitled to perform thework in dispute. This assignment is consistent with theinitial assignment, and the area practice. In makingthisdetermination,we are awarding the work inquestion to employees represented by the Carpenters,but not to that Union or its members. The presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following determination of dispute:1.Employees of Wade Lupe Construction Co.,Inc.,who are currently represented by Local 78,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are entitled to do all stripping ofconcrete forms other than the last stripping on theEmployer's project at the RPI campus in Troy, NewYork.2.Constructionand General Laborers LocalUnion No. 452, Laborers International Union ofNorth America, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequireWade Lupe Construction Co, Inc.,to assignthe above work to its members or employees whom itrepresents.3.Within 10 days from the date of this Decisionand Determination of Dispute, the labor organizationlisted in the preceding paragraph shall notify theRegional Director for Region 3, in writing, whether ornot it will refrain from forcing or requiring WadeLupe Construction Co., Inc., by means proscribed bySection 8(b)(4)(D) of the Act,to assignthe work indispute to its members or employees whom itrepresents rather than to employees of Wade LupeConstructionCo., Inc., represented by Local 78,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.